Citation Nr: 1213142	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran also initiated an appeal of a denial of service connection for tinnitus and for a right shoulder disability.  An interim, December 2009, rating decision granted such benefits, satisfying  his appeal in these matters.  Accordingly, the matters are not before the Board. [An October 2011 rating decision denied service connection for a neck disorder.  The Veteran has not filed a notice of disagreement with that determination.] 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his back and left shoulder disabilities have resulted from injuries he sustained while serving in Vietnam in 1967, when the tank in which he was riding hit a landmine.  The record shows he was wounded in combat, and is entitled to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).  Given his sworn testimony in the matter (and the copies in the record of 1967 telegrams to his father advising him of the Veteran's injuries) the Board finds it may reasonably be conceded that the Veteran likely sustained the types of injuries he has described.  

Private treatment records the Veteran has submitted, including reports of  back and left shoulder MRI's in October 2006 and March 2007, respectively, show that he has back and left shoulder disabilities.  He has testified that he has experienced ongoing back and left shoulder problems/pain since his active duty service.  He has identified various providers of treatment he received for his back and left shoulder, beginning in the late 1970's.  On review of the record, and specifically the RO's requests for the records (and providers' responses to the requests), the Board finds that development for records from the providers identified has been exhaustive, and that further attempts to secure records from them would be fruitless.  [Notably, the Veteran testified that he has not received VA treatment for his back and left shoulder s.]

However, the Board observes that there is a potential source for pertinent records that has not been explored.  The record shows that the Veteran is a retired firefighter.  Inasmuch as generally that type of occupation requires periodic fitness evaluations; reports of such evaluations containing pertinent information may be available.  

The Veteran has not been afforded a VA examination to determine the nature and likely etiology of any back and/or left shoulder disability.  The "low threshold" standard as to when an examination or nexus opinion is necessary outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is met, and a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify where he was employed as a firefighter, and provide releases for any available records pertaining to his fitness for duty, to include reports of any periodic fitness evaluations, and to restrictions on duties/absences from work due to any back/left shoulder disabilities while he was thus employed.  The RO should secure for the record copies of all available pertinent records.  If such records are unavailable because they have been lost or destroyed, it should be so certified for the record, and the Veteran should be so notified. 

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back and left shoulder disabilities.  The Veteran's claims file must be reviewed in conjunction with the examination.  The examiner should note the Veteran's testimony and other accounts in the record,  and the copies of the Telegrams to his father in 1967.  Following examination of the Veteran and review of his pertinent medical history, the examiner should provide an opinion that responds to the following: 

a)  Please identify (by medical diagnosis) each back and left shoulder disability found. 

b)  As to each diagnosed back and left shoulder disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's active service, and specifically to the type of injury the Veteran has described occurred therein.   

The examiner must explain a rationale for all opinions, citing to supporting factual data as deemed appropriate.

3.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

